Citation Nr: 0336642	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $7,618.03, plus interest

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

There is evidence that the veteran served on active duty and 
was the recipient of a VA home loan guaranty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the appellant's claim for a waiver of 
recovery of loan guaranty indebtedness in the amount of 
$7,618.03, plus interest.  The appellant, the widow of the 
veteran, perfected a timely appeal of this determination to 
the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the appellant has requested a waiver of 
recovery of loan guaranty indebtedness based on financial 
hardship because she reported that she was no longer able to 
afford the house due to the veteran's death and her recent 
cancer treatment.  In this regard, the Board observes that 
the veteran's Certificate of Death he died at the age of 34 
years as a consequence of receiving a gunshot wound to the 
head while at a parking lot; the file also shows that the 
appellant is recovering from breast cancer.

In processing the appellant's application, the RO noted that 
the Committee needed more information prior to adjudicating 
the appellant's waiver request because of discrepancies in 
her February and March 2002 Financial Status Reports.  Due to 
the appellant's failure to respond, the RO denied her claim.  
Although the appellant did not comply the RO's subsequent 
request for an updated Financial Status Report, in her 
December 2002 Substantive Appeal, she suggested that she was 
now willing to do so; in her Substantive Appeal she also 
explained that she sent one to another federal agency, which 
she thought would be sufficient to comply with the need to do 
so.  

In her Substantive Appeal, the appellant further reported 
that she was now employed, on a part-time basis, by Immanuel 
Care in Chester, Virginia; she had previously provided no 
employment information.  As such, because there is a strong 
likelihood that the appellant's financial circumstances have 
changed, before the Board can consider this claim, an updated 
financial status report is necessary, and in light of the 
appellant's now apparent willingness to complete one, the 
Board finds that the case must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The appellant should be requested to 
submit an updated Financial Status 
Report, with any additional supporting 
documentation regarding current income 
and expenses, and the RO should provide 
her the appropriate form on which to do 
so.  The RO should again explain to her 
that if the information is different from 
that previously reported, the appellant 
should offer an explanation for any 
inconsistency.  With respect to this 
development request, reasonable efforts 
to document the action taken should be 
made and any lack of response or failure 
to cooperate should be clearly documented 
in the record.  The appellant is hereby 
advised that her failure to reply with 
the latest request for an updated 
Financial Status Report may have an 
adverse effect on her waiver application.

2.  If there is a claims folder at the 
RO, it should be associated with the 
veteran's VA home loan guaranty folder.

3.  After information concerning the 
appellant's current financial status has 
been obtained, the case should be 
referred to the Committee for a 
determination as to whether collection of 
the debt would be contrary to the 
standard of equity and good conscience, 
addressing all issues and concerns that 
were noted in this REMAND, and she must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


